NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            FEB 29 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 15-10347

               Plaintiff - Appellee,             D.C. No. 1:15-cr-00098-SOM-1

 v.
                                                 MEMORANDUM*
RUBEN SETTLE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                 Susan Oki Mollway, Chief District Judge, Presiding

                           Submitted February 25, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Ruben Settle appeals from the district court’s judgment and challenges his

guilty-plea conviction and 210-month sentence for possession with intent to

distribute 500 grams or more of a mixture or substance containing

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A). Pursuant to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Settle’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Settle the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2